Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 1 of 23
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              November 06, 2019
                                                               David J. Bradley, Clerk
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 2 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 3 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 4 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 5 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 6 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 7 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 8 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 9 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 10 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 11 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 12 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 13 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 14 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 15 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 16 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 17 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 18 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 19 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 20 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 21 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 22 of 23
Case 4:17-cv-03734 Document 5 Filed on 11/05/19 in TXSD Page 23 of 23
